1    Marc Voisenat (CSB# 170935)
     2329A Eagle Avenue
2    Alameda, Ca. 94501
     Tel: (510) 263-8664
3    Fax: (510) 272-9158

4
     Attorney for Debtor
5    Festus E. Ogbeide

6

7

8                               UNITED STATES BANKRUPTY COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10   In re:                                                  Case No.: 18-40396
11   Festus E. Ogbeide                                       Chapter 11
12                         Debtor
13
                                    COMBINED PLAN OF REORGANIZATION
14
                                       AND DISCLOSURE STATEMENT
15
                                                 May 3, 2019
16
                                              INTRODUCTION
17
              This is Debtor’s Combined Chapter 11 Plan of Reorganization and Disclosure Statement
18
     (the Plan). The Plan identifies each known creditor by name and describes how each claim will
19
     be treated if the Plan is confirmed.
20
              Part 1 contains the treatment of creditors with secured claims; Part 2 contains the
21
     treatment of general unsecured creditors: 100% in monthly payments over 60 months. Taxes and
22
     other priority claims would be paid in full, as shown in Part 3
23
              Most creditors (those in impaired classes) are entitled to vote on confirmation of the Plan.
24
     Completed ballots must be received by Debtor’s counsel, and objections to confirmation must be
25
     filed and served, no later than [TBD]. The court will hold a hearing on confirmation of the Plan

                                                       -1-

     Case: 18-40396        Doc# 211      Filed: 05/04/19     Entered: 05/04/19 10:51:57        Page 1 of
                                                      42
     on [TBD] at [TBD].
1
              Attached to the Plan are exhibits containing financial information that may help you
2
     decide how to vote and whether to object to confirmation. Exhibit 1 includes background
3
     information regarding Debtor and the events that led to the filing of the bankruptcy petition and
4
     describes significant events that have occurred during this Chapter 11 case. Exhibit 2 contains
5
     an analysis of how much creditors would likely receive in a Chapter 7 liquidation. Exhibit 3
6
     shows Debtor’s monthly income and expenses. Exhibit 4 describes how much Debtor is required
7
     to pay on the effective date of the plan. Exhibit 5 shows Debtor’s monthly income and expenses
8
     related to each investment property.
9
              Whether the Plan is confirmed is subject to complex legal rules that cannot be fully
10
     described here. You are strongly encouraged to read the Plan carefully and to consult an
11
     attorney to help you determine how to vote and whether to object to confirmation of the Plan.
12
              If the Plan is confirmed, the payments promised in the Plan constitute new contractual
13
     obligations that replace the Debtor’s pre-confirmation debts. Creditors may not seize their
14
     collateral or enforce their pre-confirmation debts so long as Debtor performs all obligations
15
     under the Plan. If Debtor defaults in performing Plan obligations, any creditor can file a motion
16
     to have the case dismissed or converted to a Chapter 7 liquidation, or enforce their non-
17
     bankruptcy rights. Debtor will be discharged from all pre-confirmation debts (with certain
18
     exceptions) if Debtor makes all Plan payments. Enforcement of the Plan, discharge of the
19
     Debtor, and creditors’ remedies if Debtor defaults are described in detail in Parts 5 and 6 of the
20
     Plan.
21
     PART 1: TREATMENT OF SECURED CREDITORS
22
     Creditors’ Rights Remain Unchanged.
23

24    Class       Name of Creditor                          Description of Collateral

25                JP Mortgage Chase Bank, N.A.              3035 Chapman Street, Oakland, Ca. 94601
      1A          Claim 12

                                                      -2-

     Case: 18-40396        Doc# 211     Filed: 05/04/19        Entered: 05/04/19 10:51:57     Page 2 of
                                                     42
1
                  JP Mortgage Chase Bank, N.A.                  3856 West Street, Emeryville, Ca. 94608
      1B          Claim 11
2     1C          Propel Financial Services, LLC                12206 Ormandy Street, Houston, Tx. 77085
                  Claim 14
3
      1D          Propel Financial Services, LLC                12206 Ormandy Street, Houston, Tx. 77085
4                 Claim 15

5             These creditors’ legal, equitable, and contractual rights remain unchanged with respect to
6    the above collateral. The confirmation order will constitute an order for relief from stay.
7    Creditors in these classes shall retain their interest in the collateral until paid in full. These
8    secured claims are not impaired and are not entitled to vote on confirmation of the Plan.
9    Debtor to Make Regular Payments and Pay Arrears Over Time.
10    Class       Name of        Collateral           Regular           Estimated    Interest   Monthly
                  Creditor                            Monthly           Arrears      Rate on    Payment on
11                                                    Payment                        Arrears    Arrears
12    1E          Harris         12206 Ormandy        0                 $6283.84     12%        166
                  County –       Street, Houston,
13                Claim 4        Tx. 77085

14    1F          Harris         12206 Ormandy        0                 $1073.50     0%         23.00
                  County –       Street, Houston,
15                Claim 5        Tx 77085.
      1G          Wells Fargo    2935 Baywalk         3207              $12,000      0%         334
16
                  Bank           Rd Alameda Ca        (Post-
17
                  Claim 3        94502-7912           Petition
                                                      arrears)
18

19

20

21

22

23

24

25


                                                          -3-

     Case: 18-40396          Doc# 211    Filed: 05/04/19          Entered: 05/04/19 10:51:57      Page 3 of
                                                      42
1
     1H      The Bank of     904 Wilson          1301.10        1388.10     0%          $216.85
             New York        Avenue,                                                    See Exhibit
             Mellon,         Richmond, Ca.                                              6 attached
2
             successor       94805                                                      hereto. To
             trustee to
3                                                                                       the extent
             JPMorgan
             Chase Bank,
                                                                                        the terms of
4
             National                                                                   Exhibit 6
             Association,                                                               conflict
5                                                                                       with the
             as Trustee
             f/b/o holders                                                              terms of the
6
             of Structured                                                              plan, the
             Asset                                                                      terms of
7
             Mortgage                                                                   Exhibit 6
             Investments                                                                will
8
             II Inc.,                                                                   control.
             Bear Stearns
9
             ALT-A Trust
             2005-10,
10
             Mortgage
             Pass-
11
             Through
             Certificates,
12
             Series 2005-
             10
13
             Claim 9
14   1I      Deutsche        6580 Longwalk       2147.73        3723.30     0           $489.25
             Bank            Drive, Oakland,                                            See Exhibit
15           National        Ca. 94611                                                  7 attached
             Trust                                                                      hereto. To
16           Company,                                                                   the extent
             as trustee,                                                                the terms of
17
             on behalf of                                                               Exhibit 7
18           the holders                                                                conflict
             of the                                                                     with the
19           WaMu                                                                       terms of the
             Mortgage                                                                   plan, the
20           Pass-                                                                      terms of
             Through                                                                    Exhibit 7
21           Certificates,                                                              will
             Series                                                                     control.
22           2006-AR3
             Claim 10
23
     1M      So. Fondren     12206 Ormandy       0              1507                    100
24           Pl. HOA         St., Houston, Tx.
                             77085
25


                                                     -4-

     Case: 18-40396   Doc# 211      Filed: 05/04/19        Entered: 05/04/19 10:51:57     Page 4 of
                                                 42
              Debtor will pay the entire amount contractually due by making all post-confirmation
1
     regular monthly payments, and by paying all pre-confirmation arrears (including attorneys fees
2
     and late charges) with interest in equal monthly payments as set forth above, due the 1st day of
3
     the month, starting on the effective date. To the extent arrears are determined to be other than as
4
     shown above, appropriate adjustments will be made in the number of payments. Creditors in
5
     these classes shall retain their interest in the collateral until paid in full.
6
              Creditors in these classes may not repossess or dispose of their collateral so long as
7
     Debtor is not in material default under the Plan (defined in Part 6(c)). These secured claims are
8
     impaired and entitled to vote on confirmation of the Plan.
9
     Debtor to Adjust Terms and Pay Amount Due in Full Over Time.
10

11    Class      Name of Creditor      Collateral          Amount           Interest   Monthly    Term
                                                           Due              Rate       Payment
12
      1J         Austen Chang          3035 Chapman        $154,535.61      8%         1573       180
13               Claim 7               Street,                                                    months
                                       Oakland, Ca.
14                                     94601

15
              Debtor will pay the entire amount contractually due with interest through 180 equal
16
     monthly payments, due the 1st day of the month, starting the effective date on the above secured
17
     claims. Creditors in these classes shall retain their interest in the collateral until Debtor makes
18
     all payments on the allowed secured claim specified in the Plan.
19
              Creditors in these classes may not repossess or dispose of their collateral so long as
20
     Debtor is not in material default under the Plan (defined in Part 6(c)). These secured claims are
21
     impaired and are entitled to vote on confirmation of the Plan.
22
              Payments to claimants in these classes may continue past the date Debtor obtains a
23
     discharge. The claimants’ rights against its collateral shall not be affected by the entry of
24
     discharge but shall continue to be governed by the terms of this Plan.
25


                                                         -5-

     Case: 18-40396         Doc# 211       Filed: 05/04/19      Entered: 05/04/19 10:51:57       Page 5 of
                                                        42
1    Property to be Surrendered.

2
      Class       Name of Creditor                           Description of Collateral
3     1K          Towd Point Mortgage Trust 2017-4,          5368-5370 Trask Street, Oakland, Ca. 94601
                  U.S. Bank National Association, as
4
                  Indenture Trustee – Claim 8
5     1L          JP Mortgage Chase Bank, N.A.               2411 6th Street, Berkeley, Ca. 94710
                  Claim 13
6
              Debtor will surrender the above collateral on the Effective Date of the Plan. The
7
     confirmation order will constitute an order for relief from stay. Any secured claim is satisfied in
8
     full through surrender of the collateral. Any deficiency claim is a general unsecured claim
9
     treated in Part 2. Creditors in these classes shall retain their interest in the collateral. These
10
     secured claims are not impaired and are not entitled to vote on confirmation of the Plan.
11
     PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS
12
     Class 2(a). Small Claims.
13

14    Name of Creditor                  Amount of Claim                     Amount to be Paid

15
      Capitol One                       500                                 500
16
      DBE Group                         52                                  52
17
      Credit One Bank                   445                                 445
18

19    Total                             997                                 997

20            This class includes any creditor whose allowed claim is $500 or less, and any creditor in
21   Class 2(b) whose allowed claim is larger than $500 but agrees to reduce its claim to $500. Each
22   creditor will receive on the Effective Date of the Plan a single payment equal to the lesser of its
23   allowed claim or $500.
24            Creditors in this class may not take any collection action against Debtor so long as
25   Debtor is not in material default under the Plan (defined in Part 6(c)). Claimants in this class

                                                       -6-

     Case: 18-40396        Doc# 211      Filed: 05/04/19        Entered: 05/04/19 10:51:57       Page 6 of
                                                      42
1    are impaired and are entitled to vote on confirmation of the Plan, unless their claims are

2    paid in full with interest on the Effective Date of the Plan.

3    Class 2 General Unsecured Claims.

4
         Name of Creditor                            Amount of         Disputed       Amount to         Monthly
                                                     Claim              Y/N           be Paid           Payment for
5                                                                                                       60 months

6        Bank of America 1                           25,923.00         Y              0                 0
7
         Leroy Albert                                94,700            N              94,700            1284
8

9        Navient 2                                   9312              Y              0                 0
10       City of Houston Public Works
         Attn: Effie Green                           1668.86           Y              1668.86           28
11
         4200 Leeland
12
         Houston, Texas 77023
         Fasa Uwhuba
13                                                   6348.23           N              6348.23           106
14
         Total                                       137,952.09                       102,717.09        1418
15
                 Allowed claims of general unsecured creditors not treated as small claims (including
16
     allowed claims of creditors whose executory contracts or unexpired leases are being rejected
17
     under this Plan) shall be paid as follows:
18
                 Percent Plan. Class 2 creditors will receive 100% of their allowed claim in 60
19
                 installments, beginning on the Effective Date.
20
                 Creditors in this class may not take any collection action against Debtor so long as the
21
                 Debtor is not in material default under the Plan (defined in Part 6(c)).
22

23

24   1
       This claim was disallowed in its entirety on April 11, 2019 [Dkt #200]
     2
       This is a student loan wherein the borrower is the debtor’s niece. The debtor is a co-signer on the underlying note.
25   The debtor’s niece, Ms Annebel Eguagie, is currently making payments on this loan of $168 per month. The loan is
     contractually current, and the debtor will not pay this claim through his chapter 11 plan.

                                                              -7-

     Case: 18-40396           Doc# 211        Filed: 05/04/19        Entered: 05/04/19 10:51:57               Page 7 of
                                                           42
1           Disputed Claims. Debtor shall create a reserve for disputed claims in the amount of the

2    claim unless the claim is estimated for distribution in a different amount under 11 U.S.C.

3    §502(c).

4           Each time Debtor makes a distribution to the holders of allowed claims, Debtor will place

5    into a reserve the amount that would have been distributed to the holders of disputed claims if

6    such claims had been allowed in the full amount claimed. Debtor must file objections to disputed

7    claims no later than 180 days after entry of the confirmation order.

8           If a disputed claim becomes an allowed claim, Debtor must immediately distribute to the

9    claimant from the reserve an amount equal to all distributions due to date under the plan

10   calculated using the amount of the allowed claim. Any funds no longer needed in reserve shall be

11   returned to Debtor

12          This class is impaired and is entitled to vote on confirmation of the Plan. Debtor has

13   indicated above whether a particular claim is disputed.

14   PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS

15   (a) Professional Fees.

16          Debtor will pay the following professional fees in full on the Effective Date, or upon

17   approval by the court, whichever is later.

18          The following professionals have agreed to accept payment over time as follows.

19   Payments will be made on the effective date.

20
      Name and Role of Professional               Estimated          Payment          Number of
21                                                Amount             Amount           Payments
      Marc Voisenat                               $23,000            $23,000          1
22

23
            Professionals may not take collection action against Debtor so long as Debtor is not in

24
     material default under the Plan (defined in Part 6(c)). Estate professionals are not entitled to

25
     vote on confirmation of the Plan.


                                                     -8-

     Case: 18-40396       Doc# 211      Filed: 05/04/19     Entered: 05/04/19 10:51:57      Page 8 of
                                                     42
1    (b) Other Administrative Claims. Debtor will pay other allowed claims entitled to priority under

2    section 503(b) in full on the Effective Date; except expenses incurred in the ordinary course of

3    Debtor’s business or financial affairs, which shall be paid when normally due and payable (these

4    creditors are not listed below). All fees payable to the United States Trustee as of confirmation

5    will be paid on the Effective Date; post-confirmation fees to the United States Trustee will be

6    paid when due.

7            Administrative Creditors may not take any collection action against Debtor so long as

8    Debtor is not in material default under the Plan (defined in Part 6(c)). Administrative

9    claimants are not entitled to vote on confirmation of the Plan.

10
      Name of Administrative Creditor                       Estimated Amount of Claim
11

12

13   (c) Tax Claims. Debtor will pay allowed claims entitled to priority under section 507(a)(8) in
14   full over time with interest (at the non-bankruptcy statutory interest rate) in equal amortizing
15   payments in accordance with section 511 of the Bankruptcy Code. Payments will be made
16   monthly, due on the 1st day of the month, starting the effective date of the plan. To the extent
17   amounts owed are determined to be other than as shown below, appropriate adjustments will be
18   made in the number of payments.
19           Priority tax creditors may not take any collection action against Debtor so long as Debtor
20   is not in material default under the Plan (defined in Part 6(c)). Priority tax claimants are not
21   entitled to vote on confirmation of the Plan.
22
      Name of Creditor                   Estimated          Interest Rate    Payment        Number of
23                                       Amount of                           Amount         Payments
                                         Claim
24
      None
25


                                                      -9-

     Case: 18-40396       Doc# 211      Filed: 05/04/19        Entered: 05/04/19 10:51:57     Page 9 of
                                                     42
1    PART 4:        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

2    (a) Executory Contracts/Unexpired Leases Assumed. Debtor assumes the following executory

3    contracts and/or unexpired leases upon confirmation of this Plan and will perform all pre-

4    confirmation and post-confirmation obligations thereunder. Post-confirmation obligations will

5    be paid as they come due.

6     Name of           Description of           Estimated           Installment       Number of
      Counter-          Contract/Lease           Total Cure          Amount            Installments
7     Party                                      Amount

8

9
     (b) Executory Contracts/Unexpired Leases Rejected. Debtor rejects the following executory
10
     contracts and/or unexpired leases.
11

12    Name of Counter-Party                             Description of Contract/Lease
13    None

14   (c) Executory contracts and unexpired leases not specifically assumed or rejected above will be

15   deemed rejected.

16   PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION

17   (a) Discharge. Debtor shall not receive a discharge of debts until Debtor makes all payments

18   due under the Plan or the court grants a hardship discharge.

19   (b) Vesting of Property. On the Effective Date, all property of the estate and interests of the

20   Debtor will vest in the reorganized Debtor pursuant to § 1141(b) of the Bankruptcy Code free

21   and clear of all claims and interests except as provided in this Plan, subject to revesting upon

22   conversion to Chapter 7 as provided in Part 6(f) below.

23   (c) Plan Creates New Obligations. Except as provided in Part 6(d) and (e), the obligations to

24   creditors that Debtor undertakes in the confirmed Plan replace those obligations to creditors that

25   existed prior to the Effective Date of the Plan. Debtor’s obligations under the confirmed Plan


                                                     -10-

     Case: 18-40396      Doc# 211        Filed: 05/04/19 Entered: 05/04/19 10:51:57          Page 10 of
                                                      42
1    constitute binding contractual promises that, if not satisfied through performance of the Plan,

2    create a basis for an action for breach of contract under California law. To the extent a creditor

3    retains a lien under the Plan, that creditor retains all rights provided by such lien under applicable

4    non-Bankruptcy law.

5    PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN

6    (a) Creditor Action Restrained. The confirmed Plan is binding on every creditor whose claims

7    are provided for in the Plan. Therefore, even though the automatic stay terminates on the

8    Effective Date with respect to secured claims, no creditor may take any action to enforce either

9    the pre-confirmation obligation or the obligation due under the Plan, so long as Debtor is not in

10   material default under the Plan, except as provided in Part 6(e) below.

11   (b) Obligations to Each Class Separate. Debtor’s obligations under the Plan are separate with

12   respect to each class of creditors. Default in performance of an obligation due to members of

13   one class shall not by itself constitute a default with respect to members of other classes. For

14   purposes of this Part 6, the holders of all administrative claims shall be considered to be a single

15   class, the holders of all priority claims shall be considered to be a single class, and each non-

16   debtor party to an assumed executory contract or lease shall be considered to be a separate class.

17   (c) Material Default Defined. If Debtor fails to make any payment, or to perform any other

18   obligation required under the Plan, for more than 10 days after the time specified in the Plan for

19   such payment or other performance, any member of a class affected by the default may serve

20   upon Debtor and Debtor’s attorney (if any) a written notice of Debtor’s default. If Debtor fails

21   within 30 days after the date of service of the notice of default either: (i) to cure the default; (ii)

22   to obtain from the court an extension of time to cure the default; or (iii) to obtain from the court a

23   determination that no default occurred, then Debtor is in Material Default under the Plan to all

24   the members of the affected class.

25   (d) Remedies Upon Material Default. Upon Material Default, any member of a class affected by


                                                       -11-

     Case: 18-40396       Doc# 211       Filed: 05/04/19 Entered: 05/04/19 10:51:57              Page 11 of
                                                      42
1    the default: (i) may file and serve a motion to dismiss the case or to convert the case to Chapter

2    7; or (ii) without further order of the court has relief from stay to the extent necessary, and may

3    pursue its lawful remedies to enforce and collect Debtor’s pre-confirmation obligations.

4    (e) Claims not Affected by Plan. Upon confirmation of the Plan, and subject to Part 5(c), any

5    creditor whose claims are left unimpaired under the Plan may, notwithstanding paragraphs (a),

6    (b), (c), and (d) above, immediately exercise all of its contractual, legal, and equitable rights,

7    except rights based on default of the type that need not be cured under section 1124(2)(A) and

8    (D).

9    (f) Effect of Conversion to Chapter 7. If the case is at any time converted to one under Chapter

10   7, property of the Debtor shall vest in the Chapter 7 bankruptcy estate to the same extent

11   provided for in section 348(f) of the Bankruptcy Code upon the conversion of a case from

12   Chapter 13 to Chapter 7.

13   (g) Retention of Jurisdiction. The bankruptcy court may exercise jurisdiction over proceedings

14   concerning: (i) whether Debtor is in Material Default of any Plan obligation; (ii) whether the

15   time for performing any Plan obligation should be extended; (iii) adversary proceedings and

16   contested matters pending as of the Effective Date or specifically contemplated in this Plan to be

17   filed in this court (see Part 7(f)); (iv) whether the case should be dismissed or converted to one

18   under Chapter 7; (v) any objections to claims; (vi) compromises of controversies under Fed. R.

19   Bankr. Pro. 9019; (vii) compensation of professionals; and (viii) other questions regarding the

20   interpretation and enforcement of the Plan.

21   PART 7: GENERAL PROVISIONS

22   (a) Effective Date of Plan. The Effective Date of the Plan is the later of December 31, 2017 or

23   the fifteenth day following the date of the entry of the order of confirmation, if no notice of

24   appeal from that order has been filed. If a notice of appeal has been filed, Debtor may waive the

25   finality requirement and put the Plan into effect, unless the order confirming the Plan has been


                                                      -12-

     Case: 18-40396       Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57             Page 12 of
                                                     42
1    stayed. If a stay of the confirmation order has been issued, the Effective Date will be the first

2    day after that date on which no stay of the confirmation order is in effect, provided that the

3    confirmation order has not been vacated.

4    (b) Disputed Claim Reserve. Debtor will create a reserve for disputed claims. Each time Debtor

5    makes a distribution to the holders of allowed claims, Debtor will place into a reserve the amount

6    that would have been distributed to the holders of disputed claims if such claims had been

7    allowed in the full amount claimed. If a disputed claim becomes an allowed claim, Debtor shall

8    immediately distribute to the claimant from the reserve an amount equal to all distributions due

9    to date under the plan calculated using the amount of the allowed claim. Any funds no longer

10   needed in reserve shall be returned to Debtor.

11   (c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy Code, Debtor reserves the right

12   to seek confirmation of the Plan despite the rejection of the Plan by one or more classes of

13   creditors.

14   (d) Severability. If any provision in the Plan is determined to be unenforceable, the

15   determination will in no way limit or affect the enforceability and operative effect of any other

16   provision of the Plan.

17   (e) Governing Law. Except to the extent a federal rule of decision or procedure applies, the

18   laws of the State of California govern the Plan.

19   (f) Lawsuits.

20           Debtor believes that causes of action for fraudulent transfers, voidable preferences, or

21   other claims for relief exist against the following parties:

22
              Party              Creditor           Nature of         Amount of          Will Debtor
23                                Y/N                Claim             Claim             Prosecute
                                                                                          Action?
24                                                                                          Y/N

25    None

                                                        -13-

     Case: 18-40396       Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57            Page 13 of
                                                     42
1    (g) Notices. Any notice to the Debtor shall be in writing, and will be deemed to have been given

2    three days after the date sent by first-class mail, postage prepaid and addressed as follows:

3    Festus E. Ogbeide
     2935 Baywalk Rd.
4    Alameda, CA 94501
5    (h) Post-Confirmation United States Trustee Fees. Following confirmation, Debtor shall
6    continue to pay quarterly fees to the United States Trustee to the extent, and in the amounts,
7    required by 28 U.S.C. § 1930(a)(6). So long as Debtor is required to make these payments,
8    Debtor shall file with the court quarterly reports in the form specified by the United States
9    Trustee for that purpose.
10   (i) Deadline for § 1111(b) Election. Creditors with an allowed secured claim can make a timely
11   election under section 1111(b) no later than 14 days before the first date set for the hearing on
12   confirmation of the Plan.
13   Dated: May 3, 2019
14
                                                                             /s/ Festus E. Ogbeide_____
15                                                                                               Debtor

16                                                                        /s/ Marc Voisenat
                                                                                    Attorney for Debtor
17

18

19

20

21

22

23

24

25


                                                     -14-

     Case: 18-40396       Doc# 211     Filed: 05/04/19 Entered: 05/04/19 10:51:57            Page 14 of
                                                    42
1                                          Attorney Certification

2           I, Marc Voisenat, am legal counsel for the Debtor(s) in the above-captioned case and

3    hereby certify the following: (i) the foregoing plan is a true and correct copy of the Individual

4    Chapter 11 Combined Plan and Disclosure Statement promulgated by the Northern District of

5    California, San Francisco Division, on July 30, 2012 (the “Standard-Form Plan”); and (ii) except

6    as specified below, there have been no alterations or modifications to any provision of the

7    Standard-Form Plan.

8           The following provisions of the Standard-Form Plan have been altered or otherwise

9    modified.

10          Added Exhibits 6 and 7

11          Added Additional Box for income page 20

12          I declare that the foregoing is true and correct. Executed this 3rd day of May 2019.

13                                                                        /s/ Marc Voisenat
                                                                            Marc Voisenat, Attorney for
14                                                                                              Debtor
15

16

17

18

19

20

21

22

23

24

25


                                                     -15-

     Case: 18-40396      Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57            Page 15 of
                                                    42
     Exhibit 1 - Events That Led To Bankruptcy
1
            On or about January 27, 2007, the debtor executed a $575,000 note in favor of Douglas
2
     Sykes (Sykes) payable at 9.5% interest. This note was secured by a deed of trust. The monthly
3
     payment was 4552.08. This note matured on February 1, 2012.
4
            On or about March 10, 2008, the debtor executed a $100,000 note in favor of Sykes.
5
     This note was secured by a deed of trust. The monthly payment was $1002.56. This note
6
     matured on April 1, 2013.
7
            These loans were secured by the real properties located at 2411 6th Street Berkeley, CA
8
     94710 and 5368-5370 Trask Street Oakland, CA 94601
9
            The debtor defaulted on the loan and on February 27, 2015, the parties executed a
10
     forbearance agreement which included the above property and a property located at 62nd Avenue,
11
     Oakland, California. At the time the forbearance agreement was executed, both notes had
12
     matured. The forbearance agreement set forth the default amount at $177,694.50.
13
            As part of the 2015 forbearance agreement, Sykes foreclosed on 62nd Avenue. However,
14
     in August 2015, Sykes rescinded the Trustee’s Deed Upon Sale and title reverted back to the
15
     debtor. The debtor later sold the property in or about September 6, 2017, and paid Sykes
16
     $867,663.16.
17
            Thereafter, a dispute arose over the remaining amount owed Sykes. Sykes scheduled a
18
     non-judicial sale on the real properties located at Trask and Sixth Street. To stop the foreclosure
19
     sale, the debtor filed the above chapter 11 case.
20
            During this case the parties mediated their dispute without success. The dispute was set
21
     for trial earlier this year however, the parties reached an agreement on the amount necessary to
22
     cure Syke’s default.
23
            In order to make Trask and Sixth Street marketable, the debtor family contributed almost
24
     $30,000 towards repairs, labor and supplies. In addition, the debtor’s friend Leroy Albert
25


                                                     -16-

     Case: 18-40396         Doc# 211   Filed: 05/04/19 Entered: 05/04/19 10:51:57            Page 16 of
                                                    42
     contributed approximately $17,700 towards the rehabilitation of both Trask and Sixth Street. The
1
     debtor has no agreement with the family members or Mr. Albert to repay these monies through
2
     his chapter 11 plan. These contributions are set forth in the debtor’s operating reports.
3
            The debtor was unable to timely perform under the agreement and the Trask and Sixth
4
     Street properties were lost in foreclosure on November 5, 2018.
5
            The debtor is the trustee of the “Donna Rae Pittman Trust” The trust owned the real
6
     property located at 3851 Madrone Avenue, Oakland, California (the “Property) The Property has
7
     a value of $800,000 and is currently encumbered by a first mortgage in the amount of $300,000.
8
     The debtor has the power to refinance the Property under the terms of the trust. The debtor
9
     intends on obtaining a loan of approximately $150,000 from this Property within the next six
10
     months to be used to fund his chapter 11 plan.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      -17-

     Case: 18-40396      Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                Page 17 of
                                                    42
     Exhibit 2 - What Creditors Would Receive if the Case Were Converted to a Chapter 7
1
     Real Property #1: [904 Wilson Ave., Richmond, CA 94805]
2
       Fair Market          Liens           Cost of        Resulting        Amt of        Net
3         Value                              Sale         Income Tax       Exemption    Proceeds

4
      $475,000        1st - 437,000      43,0000          72500        0               0
5
     Real Property #2: [3856 West Street Emeryville, CA 94608]
6
       Fair Market          Liens           Cost of        Resulting        Amt of        Net
7         Value                              Sale         Income Tax       Exemption    Proceeds

8     $750,000        1st – 374,000      37000            150000       0               189000

9
     Real Property #3: [3035 Chapman Street Oakland, CA 94601]
10     Fair Market          Liens           Cost of        Resulting        Amt of        Net
          Value                              Sale         Income Tax       Exemption    Proceeds
11

12    $650,000        1st. – 280,000     65000            18750        0               136250

13                    2nd – 150,000
14
     Real Property #4: [6580 Longwalk Drive Oakland, CA 94611]
15    Fair Market          Liens            Cost of        Resulting    Amt of            Net
         Value                               Sale         Income Tax   Exemption        Proceeds
16

17    $900,000       1st – 714,500       71,000           91125        0               23375

18   Real Property #5: [12206 Ormandy Street Houston, Tx]
19    Fair Market          Liens            Cost of        Resulting    Amt of            Net
         Value                               Sale         Income Tax   Exemption        Proceeds
20
      $80,000        1st – 30,000        8000             3750         0               29387
21

22                   2nd - 1507

23
                     3rd – 6283.84
24                   4th - 1073
25


                                                   -18-

     Case: 18-40396     Doc# 211       Filed: 05/04/19 Entered: 05/04/19 10:51:57          Page 18 of
                                                    42
     Personal Property:
1
        Description         Liquidation    Secured Claim          Amt of           Net Proceeds
                               Value                             Exemption
2
      Cash                1200            0                  0                 1200
3     Checking            2000            0                  0                 1500
      2008 Toyota         6000            0                                    6000
4     Camry
      Household           3000            0                  3000              0
5     Furnishings
      Electronics         1000            0                  1000              0
6
      Clothes             1000            0                  1000              0
7     Jewelry             100             0                  100               0
      Appraisal           0               0                  0                 0
8     License
      Office              1500            0                  1500              0
9     Equipment
      Seifert &           0               0                  0                 0
10
      Festus
11    Enterprise
      (40% interest)
12    GAO                 0               0                  0                 0
      Associates
13    Total               15300           0                                    8700
14
      Net Proceeds of Real                         $386,712
15    Property and Personal
      Property
16    Recovery from Preferences /                  0
      Fraudulent Conveyances
17    Chapter 7 Administrative                     0
      Claims
18    Chapter 11 Administrative                    23,000
      Claims
19
      Priority Claims
20    Chapter 7 Trustee Fees                       9,000
      Chapter 7 Trustee’s
21    Professionals
      NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED                             3547122
22    CREDITORS
23
      Estimated Amount of Unsecured Claims                                     $102,717.09
24    Percent Distribution to Unsecured Creditors Under Proposed Plan                    100%
      Percent Distribution to Unsecured Creditors Under Liquidation Analysis             100%
25


                                                  -19-

     Case: 18-40396       Doc# 211    Filed: 05/04/19 Entered: 05/04/19 10:51:57        Page 19 of
                                                   42
1    Exhibit 3 - Monthly Income and Expenses
2
     Income –                                                                      Amount
3    Gross Business Income                                                     5500
     Positive Cash Flow on Investment Property (Exhibit 5, Line A)             1932
4
     Daughter Payment to Navient                                               168
5    A. Total Monthly Income                                                   7600

6
     Other Income –                                                                Amount
7
     One Time Family Contribution                                              150,000
8    A. Total Contribution                                                     150,000

9
     Expenses                                                                      Amount
10   Includes Plan Payments on Secured Claims for Residence
11
     Payroll Taxes and Related Withholdings                                    0
     Retirement Contributions (401k, IRA, PSP)                                 0
12   Shelter Expenses (rent/mortgage, insurance, taxes, utilities)             3800
     Household Expenses (food)                                                 200
13   Transportation Expenses (car payments, insurance, fuel)                   580
     Personal Expenses (e.g. recreation, clothing, laundry, medical)           100
14
     B. Total Monthly Expenses                                                 4680
15   C. Disposable Income (Line A - Line B)                                    2920

16   Plan Payments                                                                 Amount
     Plan Payments Not Included in Calculating Disposable Income
17   Priority Claims                                                          0
     Classes1E, 1F, 1G, 1H,1I and 1M                                          1329.10
18
     General Unsecured Creditors                                              1418
19   D. Total Plan Payments                                                   2747.1

20   E. Plan Feasibility (Line C - Line D)                                     $172.90
     (Not feasible if less than zero)
21

22

23

24

25


                                                    -20-

     Case: 18-40396      Doc# 211     Filed: 05/04/19 Entered: 05/04/19 10:51:57    Page 20 of
                                                   42
 1   Exhibit 4 - Effective Date Feasibility

 2
                                                                       Amount       Amount
 3

 4    A. Projected Total Cash on Hand on Effective Date                         27000

 5
      Payments on Effective Date
 6    Administrative Expenses Claims                               23000
 7    Priority Claims                                              0

 8    Classes 1E, 1F, 1G, 1H, 1I, 1M                               1329.10
      Small Claims (Class 2a)                                      997
 9
      General Unsecured Creditors                                  1418
10
      B. Total Payments on Effective Date                                       26744.10
11
      C. Net Cash on Effective Date (Line A - Line B)                           255.90
12    (Not feasible if less than zero)
13

14

15

16

17

18

19

20

21

22

23

24

25


                                                  -21-

     Case: 18-40396     Doc# 211       Filed: 05/04/19 Entered: 05/04/19 10:51:57   Page 21 of
                                                    42
1    Exhibit 5 - Investment Property Analysis

2    Properties with Positive Monthly Cash-Flow:

3    Real Property #1 Income: [904 Wilson Avenue Richmond, CA 94805]
        Rental         Mortgage       Insurance      Property      Other        Net Income
4
       Income           (PITI)                         Taxes     Expenses
5    1850           1301           Incl           Incl         250             300

     Real Property #2 Income: [3856 West Street Emeryville, CA 94608]
6
         Rental        Mortgage       Insurance      Property         Other     Net Income
7       Income          (PITI)                         Taxes        Expenses
      4000          1726           Incl           Incl            250          2024
8
     Real Property #3 Income: [6580 Longwalk Drive Oakland, CA 94611]
9        Rental        Mortgage       Insurance     Property        Other       Net Income
        Income          (PITI)                        Taxes       Expenses
10
      3200          2148           Incl          Incl           250            802
11
     Real Property #4 Income: [12206 Ormandy Street Houston, Tx]
12       Rental        Mortgage      Insurance       Property       Other       Net Income
        Income          (PITI)                        Taxes        Expenses
13    800           404            100           200             80            16
14

15   A. Total Positive Cash Flow                                               $3142

16   Properties with Negative Monthly Cash-Flow:
17   Real Property #5 Income: [3035 Chapman Street Oakland, CA 94601]
         Rental        Mortgage       Insurance      Property       Other       Net Income
18
        Income          (PITI)                         Taxes      Expenses
19    2400          3588           Incl           Incl                         -1188

20

21    B. Total Negative Cash Flow                                                -1188

22

23

24

25


                                                -22-

     Case: 18-40396    Doc# 211     Filed: 05/04/19 Entered: 05/04/19 10:51:57       Page 22 of
                                                 42
                                                       Entered on Docket
                                                       May 25, 2018
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


 1   JaVonne M. Phillips, Esq. SBN 187474
     Kelly M. Raftery, Esq. SBN 249195
 2
     McCarthy & Holthus, LLP                      The following constitutes
 3   1770 Fourth Avenue                           the order of the court. Signed May 25, 2018
     San Diego, CA 92101
 4   Phone (877) 369-6122
 5   Fax (619) 685-4811
                                                          ________________________________________
 6   Attorneys for Secured Creditor, The Bank of New Charles Novack
                                                         U.S. Bankruptcy Judge
     York Mellon, successor trustee to JPMorgan
 7   Chase Bank, National Association, as Trustee
 8   f/b/o holders of Structured Asset Mortgage
     Investments II Inc., Bear Stearns ALT-A Trust
 9   2005-10, Mortgage Pass-Through Certificates,
     Series 2005-10, its assignees and/or successors,
10
     by and through its servicing agent Select Portfolio
11   Servicing, Inc.
12
13
14
                               UNITED STATES BANKRUPTCY COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17
18   In re:                                           )   Case No. 18-40396 CN
19                                                    )
     Festus E. Ogbeide,                               )   Chapter 11
20   dba Gao Associates,                              )
     dba Seifer 2 Festus,                             )   ORDER GRANTING MOTION TO
21                                                    )   APPROVE STIPULATION FOR USE OF
22                 Debtor.                            )   CASH COLLATERAL, ADEQUATE
                                                      )   PROTECTION AND PLAN TREATMENT
23                                                    )   ON FIRST LIEN SECURED BY REAL
24                                                    )   PROPERTY LOCATED AT 904 WILSON
                                                      )   AVENUE, RICHMOND, CA 94805 [Dkt.
25                                                    )   74]
                                                      )
26                                                    )   [no hearing]
27                                                    )
                                                      )
28                                                    )   Judge: Charles Novack
29


                                             1                                         File No. CA-18-143846
                                                                 Order Granting Motion, Case No. 18-40396 CN
     Case:
     Case: 18-40396
           18-40396 Doc#
                    Doc# 211
                         97 Filed:
                             Filed:05/25/18
                                    05/04/19 Entered:
                                               Entered:05/25/18
                                                        05/04/1914:48:14
                                                                 10:51:57 Page
                                                                           Page123
                                                                                 of of
                                                                                    3
                                          42
                                         Exhibit 6
 1          The parties having agreed to the terms set forth in the Stipulation for Use of Cash
 2   Collateral, Adequate Protection and Plan Treatment On First Lien Secured by Real Property
 3   Located At 904 Wilson Avenue, Richmond, CA 94805, filed on 4/25/2018 as Exhibit 1 to
 4   document #74, are bound by the terms of their stipulation which shall be the Order of this Court.
 5                                        **END OF ORDER**
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                            2                                       File No. CA-18-143846
                                                              Order Granting Motion, Case No. 18-40396 CN
     Case:
     Case: 18-40396
           18-40396 Doc#
                    Doc# 211
                         97 Filed:
                             Filed:05/25/18
                                    05/04/19 Entered:
                                              Entered:05/25/18
                                                       05/04/1914:48:14
                                                                10:51:57 Page
                                                                          Page224
                                                                                of of
                                                                                   3
                                          42
 1                                 COURT SERVICE LIST
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                     3                                   File No. CA-18-143846
                                                   Order Granting Motion, Case No. 18-40396 CN
     Case:
     Case: 18-40396
           18-40396 Doc#
                    Doc# 211
                         97 Filed:
                             Filed:05/25/18
                                    05/04/19 Entered:
                                              Entered:05/25/18
                                                       05/04/1914:48:14
                                                                10:51:57 Page
                                                                          Page325
                                                                                of of
                                                                                   3
                                          42
CANB Live Database                                                                       Page 1 of 2



File a Motion:
18-40396 Festus E Ogbeide
Type: bk                          Chapter: 11 v                   Office: 4 (Oakland)
Assets: y                         Judge: CN                       Case Flag: PlnDue, DsclsDue,
                                                                  DebtEd

                                       U.S. Bankruptcy Court

                                   Northern District of California

Notice of Electronic Filing

The following transaction was received from Kelly Raftery entered on 4/25/2018 at 9:01 AM PDT and
filed on 4/25/2018
Case Name:           Festus E Ogbeide
Case Number:         18-40396
Document Number: 74

Docket Text:
Motion to Approve Document Stipulation for Use of Cash Collateral, Adequate Protection and Plan
Treatment on First Lien Secured by Real Property Located at 904 Wilson Avenue, Richmond, CA 94805
Filed by Creditor The Bank of New York Mellon, successor trustee to JPMorgan Chase Bank, National
Association, as Trustee f/b/o holders of Structured Asset Mortgage Investments II Inc., Bear Stearns
ALT-A Trust 2005-10 (Attachments: # (1) Exhibits # (2) Certificate of Service) (Raftery, Kelly)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:MOT.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=4/25/2018] [FileNumber=34010432-
0] [350a11f880dddb659f53df7c8c2a2b35bf064da01ca8cc7f562477147f81f2a0b0
fcef805fc827f9ddebf3c9018e78172e499890be1ed9181e8744b67ea3c8ae]]
Document description: Exhibits
Original filename:C:\fakepath\EXHB.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=4/25/2018] [FileNumber=34010432-
1] [237d377acce62add5f3b374259dab7196cb751d632fe9b150ed30d40746b7bb46d
8918f1abade04617e9e9a6541e3c0d1e6e50bf694f7a52728783f6367cd3e5]]
Document description:Certificate of Service
Original filename:C:\fakepath\COS.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=4/25/2018] [FileNumber=34010432-
2] [016b2998630385796809b9e248f099e0eb47faaf4f6a2405997969c56ac199dc37
d0ef13b077a9b6299b63ca9830b65a484b9041882f015c2f665cc3ba13ff51]]

18-40396 Notice will be electronically mailed to:



   Case: 18-40396      Doc# 211       Filed: 05/04/19 Entered: 05/04/19 10:51:57      Page 26 of
                                                   42
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?657367509759011                          4/25/2018
 1   JaVonne M. Phillips, Esq. SBN 187474
     Kelly M. Raftery, Esq. SBN 249195
 2
     McCarthy & Holthus, LLP
 3   1770 Fourth Avenue
     San Diego, CA 92101
 4   Phone (877) 369-6122
 5   Fax (619) 685-4811
     kraftery@mccarthyholthus.com
 6
     Attorneys for The Bank of New York Mellon, successor trustee to JPMorgan Chase Bank,
 7   National Association, as Trustee f/b/o holders of Structured Asset Mortgage Investments II Inc.,
 8   Bear Stearns ALT-A Trust 2005-10, Mortgage Pass-Through Certificates, Series 2005-10, its
     assignees and/or successors, by and through its servicing agent Select Portfolio Servicing, Inc.
 9
10
11
                               UNITED STATES BANKRUPTCY COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                    OAKLAND DIVISION

14    In re:                                        )    Case No. 18-40396 CN
                                                    )
15
      Festus E. Ogbeide,                            )
16    dba Gao Associates,                           )    Chapter 11
      dba Seifer 2 Festus,                          )
17                                                  )    MOTION TO APPROVE
18                 Debtor.                          )    STIPULATION FOR USE OF CASH
                                                    )    COLLATERAL, ADEQUATE
19                                                  )    PROTECTION AND PLAN
                                                    )    TREATMENT ON FIRST LIEN
20                                                  )    SECURED BY REAL PROPERTY
21                                                  )    LOCATED AT 904 WILSON AVENUE,
                                                    )    RICHMOND, CA 94805
22                                                  )
                                                    )    [no hearing]
23
                                                    )
24                                                  )
                                                    )
25                                                  )
26                                                  )    Judge: Charles Novack
                                                    )
27                                                  )
                                                    )
28                                                  )
29


                                                     1
                                                                                            File No. CA-18-143846
                                                         Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396      Doc# 211     Filed: 05/04/19 Entered: 05/04/19 10:51:57                   Page 27 of
                                                   42
 1            The Bank of New York Mellon, successor trustee to JPMorgan Chase Bank, National
 2   Association, as Trustee f/b/o holders of Structured Asset Mortgage Investments II Inc., Bear
 3   Stearns ALT-A Trust 2005-10, Mortgage Pass-Through Certificates, Series 2005-10, its
 4   assignees and/or successors, by and through its servicing agent Select Portfolio Servicing, Inc.
 5   (“Secured Creditor”) first lien holder of the loan secured by real property located at 904 Wilson
 6   Avenue, Richmond, CA 94805 (“Subject Property”) and Festus E. Ogbeide (“Debtor”) by and
 7   through their attorneys of record herein move this Honorable Court for an order approving the
 8   parties’ stipulation agreeing to use cash collateral, for adequate protection and claim treatment
 9   under Debtor’s Chapter 11 Plan for the Subject Property. This motion is filed pursuant to
10   Federal Rule of Bankruptcy Procedure 4001(d)(1)(A)(iii) and (d)(4). Secured Creditor is the first
11   lien holder on the Subject Property with a perfected interest in the rental income, as documented
12   in the Note, Deed of Trust, and Assignment included with the stipulation and filed concurrently
13   as Exhibit “1” to this motion.
14                                                  RECITALS

15         A. On or about 10/24/2005, Debtor, for valuable consideration, made, executed and
16            delivered a Note secured by a First Deed of Trust both in the amount of $331,500.00 on
17            the property commonly known as 904 Wilson Avenue, Richmond, CA 94805 (“Subject
18            Property”).
19         B. On 2/15/2018, Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy Code
20            in the United States Bankruptcy Court, Northern District of California.
21         C. The parties have conferred and agreed upon treatment of Secured Creditor’s first lien to
22            agree to use of cash collateral, adequate protection payments, and plan treatment for

23            Secured Creditor’s firs lien secured by the Subject Property for purposes of Debtor's
24            Chapter 11 Plan and those terms are reflected below.
25   ///
26   ///
27   ///
28   ///
29   ///


                                                      2
                                                                                             File No. CA-18-143846
                                                          Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396         Doc# 211    Filed: 05/04/19 Entered: 05/04/19 10:51:57                  Page 28 of
                                                     42
 1            Adequate Protection Payments
 2            Secured Creditor and Debtor agree that beginning 4/1/2018, Debtor will make contractual
 3            payments to Secured Creditor, including the escrow payment, currently in the amount of
 4            $1,301.10 (principal and interest $905.75 + taxes $345.92 + insurance $49.43), per month
 5            as adequate protection. If Debtor confirms a plan in this instant case these payments will
 6            be applied under the agreed plan treatment outlined below and in the Stipulation attached
 7            hereto as Exhibit 1.
 8
 9            Valuation
10            Secured Creditor holds a fully secured first lien on the Subject Property.
11
12            Plan Treatment
13         1. Secured Creditor holds a fully secured first lien on the Subject Property.

14         2. Beginning 4/1/2018, Debtor agrees to make contractual payments to Secured

15            Creditor, including the escrow payment, currently in the amount of $1,301.10

16            (principal and interest $905.75 + taxes $345.92 + insurance $49.43). These payments

17            will be applied contractually to the loan as they are received. Debtor is aware this

18            payment may fluctuate and are responsible for confirming that payment with Secured

19            Creditor as needed.

20         3. In addition to the current contractual payment due, Debtor agrees to pay all arrears due on

21            the loan as of the date of confirmation over a period of 12 months at 0% interest with

22            payments beginning the first month following the entry of the order confirming Debtor’s

23            Chapter 11 Plan in this instant case. These payments are due on the first of each month

24            and late after the fifteenth of each month. Debtor agrees to confirm the amount of arrears

25            prior to confirmation of the plan and increase the monthly payment as needed to repay all

26            arrears due as of confirmation.

27   ///

28   ///

29   ///


                                                        3
                                                                                               File No. CA-18-143846
                                                            Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396        Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                   Page 29 of
                                                      42
 1         4. As of 3/23/2018, the current contractual loan arrears total $2,602.20 (2/1/18 through
 2            3/1/18 at $1,301.10, each) over twelve (12) months at 0% interest for an additional
 3            monthly payment of $216.85 to Secured Creditor, due in addition to the current
 4            contractual monthly payment. If additional arrears are due at the time of confirmation
 5            they will be added to this amount and monthly payment increased to repay all arrears due
 6            at the time of confirmation over twelve (12) months.
 7         5. Debtor may use cash collateral from the rental proceeds generated by the Subject
 8            Property to pay for monthly payments due to Secured Creditor. All cash collateral not
 9            used for monthly payments described in this stipulation will be deposited into the DIP
10            account for the Subject Property, and shall only be used for fees and costs associated with
11            the Subject Property.
12         6. Payments shall be made directly to Secured Creditor, Select Portfolio Servicing, Inc.,
13            Attn: Remittance Processing, at P.O. Box 65450, Salt Lake City, UT 84165-0450, with
14            reference to the last four digits of the Loan Number 8657, or as otherwise directed.
15         7. Secured Creditor will continue to impound this loan for taxes and insurance related to the
16            Subject Property and charge a monthly escrow payment in addition to Debtor’s monthly
17            principal and interest payment. Debtor is obligated to make the monthly escrow payment
18            in addition to principal and interest payments. The current escrow payment is $345.92
19            for taxes and $49.43 for insurance. Debtor understands that these amounts may fluctuate.
20         8. All escrow advances will remain due and owing on the loan and will be repaid through
21            the escrow account on this loan.
22         9. All other terms of the Deed of Trust and Note not directly altered by this agreement will
23            remain in full force and effect.
24         10. Secured Creditor has relief from the automatic stay as to the Subject Property upon
25            confirmation of Debtor's Chapter 11 Plan.
26         11. If Debtor fails to timely make payments, herein, Debtor’s authority to use cash collateral
27            immediately terminates and Debtor shall cease using cash collateral, absent further
28            written consent of Creditor, or Court Order.
29   ///


                                                       4
                                                                                                File No. CA-18-143846
                                                             Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396        Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                    Page 30 of
                                                      42
 1         12. In the event of a default on payments to Secured Creditor under the terms of this
 2            stipulation prior to the entry of the confirmation order, Secured Creditor shall notify
 3            Debtor and Debtor’s counsel of the default in writing. Debtor shall have fourteen (14)
 4            calendar days from the date of the written notification to cure the default, and Debtor
 5            agrees to pay an additional $100.00 for attorneys’ fees for each occurrence. If Debtor
 6            fails to cure the default, Secured Creditor may lodge a declaration of default and order
 7            terminating the automatic stay and include that the 14-day stay as provided in FRBP
 8            4001(a)(3) is waived. Upon entry of the order the automatic stay shall be terminated and
 9            extinguished for purposes of allowing Secured Creditor to notice, proceed with, and hold
10            a trustee’s sale of the Subject Property, pursuant to applicable state law and without
11            further Court Order or proceeding being necessary, including any action necessary to
12            obtain complete possession of the Subject Property, including unlawful detainer.
13         13. In the event of a default on payments to Secured Creditor under the terms of this
14            stipulation after the entry of the confirmation order, Secured Creditor shall may proceed
15            pursuant to the terms of the underlying Note and Deed of Trust, and state and federal law,
16            to obtain complete possession of the Subject Property, including unlawful detainer,
17            without further Court Order or proceeding being necessary.                   Any and all default
18            provisions included in Debtor’s Chapter 11 Plan are not applicable to Secured Creditor
19            with regard to the Subject Property, and Secured Creditor is only bound by the terms
20            included in this stipulation.
21         14. Debtor agrees to incorporate the above agreed terms of lien treatment into any and all
22            existing and future proposed Chapter 11 Plans and, if any terms in Debtor's Chapter 11
23            Plan conflict with the terms of this stipulation the terms of this stipulation will control. In
24            the event that Debtor's Chapter 11 Plan does not reflect the language of this stipulation it
25            will be incorporated into the confirmation order through exact language, attachment of a
26            copy of the stipulation, or by reference of the filed stipulation with docket number.
27   ///
28   ///
29   ///


                                                         5
                                                                                                File No. CA-18-143846
                                                             Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396        Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                    Page 31 of
                                                      42
 1      15. Secured Creditor agrees to vote for Debtor's Chapter 11 Plan provided Debtor is in
 2         compliance with the terms of this stipulation and it reflects the agreed plan treatment
 3         contained in this stipulation, or the terms of the stipulation are incorporated into the
 4         confirmation order through exact language, attachment of a copy of the stipulation, or by
 5         reference of the filed stipulation with docket number.
 6      16. If this Chapter 11 bankruptcy is dismissed or converted to another chapter under title 11,
 7         Secured Creditor’s lien shall remain a valid secured lien for the full amount due under the
 8         original Promissory Note and all payments received under this agreement will be applied
 9         contractually under the original terms of the Deed of Trust and original Promissory Note.
10
11      WHEREFORE, Secured Creditor prays for judgment as follows:
12      1. For an order approving the parties stipulation on use of cash collateral, for adequate
13         protection and claim treatment with regard to the first lien on the Subject Property as
14         described above and in the stipulation attached hereto as Exhibit 1;
15      2. For any other such relief that this Honorable Court deems appropriate.
16
17      Dated: 4/24/2018                              McCarthy & Holthus, LLP
18
19                                             By:    /s/ Kelly M. Raftery
                                                      Kelly M. Raftery, Esq.
20                                                    Attorney for Secured Creditor,
                                                      The Bank of New York Mellon, successor
21
                                                      trustee to JPMorgan Chase Bank, National
22                                                    Association, as Trustee f/b/o holders of
                                                      Structured Asset Mortgage Investments II Inc.,
23                                                    Bear Stearns ALT-A Trust 2005-10, Mortgage
24                                                    Pass-Through Certificates, Series 2005-10, its
                                                      assignees and/or successors, by and through its
25                                                    servicing agent Select Portfolio Servicing, Inc.
26
27
28
29


                                                     6
                                                                                            File No. CA-18-143846
                                                         Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396     Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                   Page 32 of
                                                   42
                                                    Entered on Docket
                                                    May 25, 2018
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA


 1   JaVonne M. Phillips, Esq. SBN 187474
     Kelly M. Raftery, Esq. SBN 249195
 2
     McCarthy & Holthus, LLP                    The following constitutes
 3   1770 Fourth Avenue                         the order of the court. Signed May 25, 2018
     San Diego, CA 92101
 4   Phone (877) 369-6122
 5   Fax (619) 685-4811
                                                        ________________________________________
 6   Attorneys for Secured Creditor, Deutsche Bank Charles Novack
     National Trust Company, as trustee, on behalf of U.S. Bankruptcy Judge
 7   the holders of the WaMu Mortgage Pass-Through
 8   Certificates, Series 2006-AR3, its assignees
     and/or successors, by and through its servicing
 9   agent Select Portfolio Servicing, Inc.
10
11
12
                              UNITED STATES BANKRUPTCY COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         OAKLAND DIVISION
15
16
     In re:                                         )   Case No. 18-40396 CN
17                                                  )
     Festus E. Ogbeide,                             )   Chapter 11
18   dba Gao Associates,                            )
19   dba Seifer 2 Festus,                           )
                                                    )   ORDER GRANTING MOTION TO
20                Debtor.                           )   APPROVE STIPULATION FOR USE OF
                                                    )   CASH COLLATERAL, ADEQUATE
21                                                  )   PROTECTION AND PLAN TREATMENT
22                                                  )   ON FIRST LIEN SECURED BY REAL
                                                    )   PROPERTY LOCATED AT 6580
23                                                  )   LONGWALK DR, OAKLAND, CA 94610
24                                                  )   [Dkt. 72]
                                                    )
25                                                  )   [no hearing]
                                                    )
26                                                  )
27                                                  )
                                                    )   Judge: Charles Novack
28                                                  )
29


                                           1                                         File No. CA-18-143847
                                                               Order Granting Motion, Case No. 18-40396 CN
     Case:
     Case: 18-40396
           18-40396 Doc#
                    Doc# 211
                         96 Filed:
                             Filed:05/25/18
                                    05/04/19 Entered:
                                              Entered:05/25/18
                                                       05/04/1914:45:34
                                                                10:51:57 Page
                                                                           Page133
                                                                                 of of
                                                                                    3
                                          42
                                                                       Exhibit 7
 1          The parties having agreed to the terms set forth in the Stipulation for Use of Cash
 2   Collateral, Adequate Protection and Plan Treatment On First Lien Secured by Real Property
 3   Located At 6580 Longwalk Dr., Oakland, CA 94610, filed on 4/25/2018 as Exhibit 1 to
 4   document #72, are bound by the terms of their stipulation which shall be the Order of this Court.
 5                                        **END OF ORDER**
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                            2                                       File No. CA-18-143847
                                                              Order Granting Motion, Case No. 18-40396 CN
     Case:
     Case: 18-40396
           18-40396 Doc#
                    Doc# 211
                         96 Filed:
                             Filed:05/25/18
                                    05/04/19 Entered:
                                              Entered:05/25/18
                                                       05/04/1914:45:34
                                                                10:51:57 Page
                                                                          Page234
                                                                                of of
                                                                                   3
                                          42
 1                                 COURT SERVICE LIST
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                     3                                   File No. CA-18-143847
                                                   Order Granting Motion, Case No. 18-40396 CN
     Case:
     Case: 18-40396
           18-40396 Doc#
                    Doc# 211
                         96 Filed:
                             Filed:05/25/18
                                    05/04/19 Entered:
                                              Entered:05/25/18
                                                       05/04/1914:45:34
                                                                10:51:57 Page
                                                                          Page335
                                                                                of of
                                                                                   3
                                          42
CANB Live Database                                                                        Page 1 of 2



File a Motion:
18-40396 Festus E Ogbeide
Type: bk                          Chapter: 11 v                   Office: 4 (Oakland)
Assets: y                         Judge: CN                       Case Flag: PlnDue, DsclsDue,
                                                                  DebtEd

                                       U.S. Bankruptcy Court

                                   Northern District of California

Notice of Electronic Filing

The following transaction was received from Kelly Raftery entered on 4/25/2018 at 8:52 AM PDT and
filed on 4/25/2018
Case Name:           Festus E Ogbeide
Case Number:         18-40396
Document Number: 72

Docket Text:
Motion to Approve Document Stipulation for Use of Cash Collateral, Adequate Protection and Plan
Treatment on First Lien Secured by Real Property Located at 6580 Longwalk Dr, Oakland, CA 94610
Filed by Creditor Deutsche Bank National Trust Company, as trustee, on behalf of the holders of the
WaMu Mortgage Pass-Through Certificates, Series 2006-AR3 (Attachments: # (1) Exhibits # (2)
Certificate of Service) (Raftery, Kelly)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:MOT.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=4/25/2018] [FileNumber=34010366-
0] [30fe461966b0b7a8c6d7111af0caadc52897a0713bed680cb8be54e1ba8e45b940
1406a35d8c42246698eabeca6d1328f0b9fef8246cb2070074f25586bd1e02]]
Document description: Exhibits
Original filename:C:\fakepath\EXHB.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=4/25/2018] [FileNumber=34010366-
1] [1b77e1c620d941503624280c1f52df6ef495de64dfe6b252e0c1188035f2525c8c
2d9383145f5fb327a565ee77c0ed72fff7bbcae002e675ac452766715eda08]]
Document description:Certificate of Service
Original filename:C:\fakepath\COS.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=4/25/2018] [FileNumber=34010366-
2] [a0c170ecf975b91d0099bf8a736980f42feffb4ca8ff90f857c2231187de4318e5
24b36c15b4200a8fb54a837f069bbc373543d73a50a6bea783964d362dd9da]]

18-40396 Notice will be electronically mailed to:



   Case: 18-40396      Doc# 211       Filed: 05/04/19 Entered: 05/04/19 10:51:57      Page 36 of
                                                   42
https://ecf.canb.uscourts.gov/cgi-bin/Dispatch.pl?122550192318476                          4/25/2018
 1   JaVonne M. Phillips, Esq. SBN 187474
     Kelly M. Raftery, Esq. SBN 249195
 2
     McCarthy & Holthus, LLP
 3   1770 Fourth Avenue
     San Diego, CA 92101
 4   Phone (877) 369-6122
 5   Fax (619) 685-4811
     kraftery@mccarthyholthus.com
 6
     Attorneys for Deutsche Bank National Trust Company, as trustee, on behalf of the holders of the
 7   WaMu Mortgage Pass-Through Certificates, Series 2006-AR3, its assignees and/or successors,
 8   by and through its servicing agent Select Portfolio Servicing, Inc.

 9
10
11                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION
13
      In re:                                       )    Case No. 18-40396 CN
14                                                 )
      Festus E. Ogbeide,                           )
15
      dba Gao Associates,                          )    Chapter 11
16    dba Seifer 2 Festus,                         )
                                                   )    MOTION TO APPROVE
17                                                 )    STIPULATION FOR USE OF CASH
18                Debtor.                          )    COLLATERAL, ADEQUATE
                                                   )    PROTECTION AND PLAN
19                                                 )    TREATMENT ON FIRST LIEN
                                                   )    SECURED BY REAL PROPERTY
20                                                 )    LOCATED AT 6580 LONGWALK DR,
21                                                 )    OAKLAND, CA 94610
                                                   )
22                                                 )    [no hearing]
                                                   )
23
                                                   )
24                                                 )
                                                   )    Judge: Charles Novack
25                                                 )
26                                                 )
                                                   )
27                                                 )
                                                   )
28                                                 )
29


                                                    1
                                                                                           File No. CA-18-143847
                                                        Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396     Doc# 211     Filed: 05/04/19 Entered: 05/04/19 10:51:57                   Page 37 of
                                                  42
 1            Deutsche Bank National Trust Company, as trustee, on behalf of the holders of the
 2   WaMu Mortgage Pass-Through Certificates, Series 2006-AR3, its assignees and/or successors,
 3   by and through its servicing agent Select Portfolio Servicing, Inc. (“Secured Creditor”) first lien
 4   holder of the loan secured by real property located at 6580 Longwalk Dr, Oakland, CA 94610
 5   (“Subject Property”) and Festus E. Ogbeide (“Debtor”) by and through their attorneys of record
 6   herein move this Honorable Court for an order the parties’ stipulation agreeing to use cash
 7   collateral, for adequate protection and claim treatment under Debtor’s Chapter 11 Plan for the
 8   Subject Property. This motion is filed pursuant to Federal Rule of Bankruptcy Procedure
 9   4001(d)(1)(A)(iii) and (d)(4). Secured Creditor is the first lien holder on the Subject Property
10   with a perfected interest in the rental income, as documented in the Note, Deed of Trust, and
11   Assignment included with the stipulation and filed concurrently as Exhibit “1” to this motion.
12
13                                               RECITALS
14         A. On or about 11/23/2005, Debtor, for valuable consideration, made, executed and

15            delivered a Note secured by a First Deed of Trust both in the amount of $500,000.00 on
16            the property commonly known as 6580 Longwalk Dr, Oakland, CA 94610 (“Subject
17            Property”).
18         B. On 2/15/2018, Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy Code

19            in the United States Bankruptcy Court, Northern District of California.
20         C. The parties have conferred and agreed upon treatment of Secured Creditor’s first lien to
21            agree to use of cash collateral, adequate protection payments, and plan treatment for
22            Secured Creditor’s firs lien secured by the Subject Property for purposes of Debtor's

23            Chapter 11 Plan and those terms are reflected below
24   ///
25   ///
26   ///
27   ///
28   ///
29   ///


                                                       2
                                                                                              File No. CA-18-143847
                                                           Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396         Doc# 211    Filed: 05/04/19 Entered: 05/04/19 10:51:57                   Page 38 of
                                                     42
 1            Adequate Protection Payments
 2            Secured Creditor and Debtor agree that beginning 4/1/2018, Debtor will make contractual
 3            payments to Secured Creditor, including the escrow payment, currently in the amount of
 4            $2,147.73 (principal and interest $1,575.57 + taxes $430.66 + insurance $141.50), per
 5            month as adequate protection. If Debtor confirms a plan in this instant case these
 6            payments will be applied under the agreed plan treatment outlined below and in the
 7            Stipulation attached hereto as Exhibit 1.
 8
 9            Valuation
10            Secured Creditor holds a fully secured first lien on the Subject Property.
11
12            Plan Treatment
13         1. Secured Creditor holds a fully secured first lien on the Subject Property.

14         2. Beginning 4/1/2018, Debtor agrees to make contractual payments to Secured

15            Creditor, including the escrow payment, currently in the amount of $2,147.73

16            (principal and interest $1,575.57 + taxes $430.66 + insurance $141.50). These payments

17            will be applied contractually to the loan as they are received. Debtor is aware this

18            payment may fluctuate and are responsible for confirming that payment with Secured

19            Creditor as needed.

20         3. In addition to the current contractual payment due, Debtors agree to pay all arrears due on

21            the loan as of the date of confirmation over a period of 12 months at 0% interest with

22            payments beginning the first month following the entry of the order confirming Debtor’s

23            Chapter 11 Plan in this instant case. These payments are due on the first of each month

24            and late after the fifteenth of each month. Debtor agrees to confirm the amount of arrears

25            prior to confirmation of the plan and increase the monthly payment as needed to repay all

26            arrears due as of confirmation.

27   ///

28   ///

29   ///


                                                          3
                                                                                                 File No. CA-18-143847
                                                              Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396        Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                     Page 39 of
                                                      42
 1      4. As of 3/23/2018, the current contractual loan arrears total $5,871.03 (1/1/18 at $1,575.57;
 2         and 2/1/18 through 3/1/18 at $2,147.73, each) over twelve (12) months at 0% interest for
 3         an additional monthly payment of $489.25 to Secured Creditor, due in addition to the
 4         current contractual monthly payment.         If additional arrears are due at the time of
 5         confirmation they will be added to this amount and monthly payment increased to repay
 6         all arrears due at the time of confirmation over twelve (12) months.
 7      5. Debtor may use cash collateral from the rental proceeds generated by the Subject
 8         Property to pay for monthly payments due to Secured Creditor. All cash collateral not
 9         used for monthly payments described in this stipulation will be deposited into the DIP
10         account for the Subject Property and shall only be used for fees and costs associated with
11         the Subject Property.
12      6. Payments shall be made directly to Secured Creditor, Select Portfolio Servicing, Inc.,
13         Attn: Remittance Processing, at P.O. Box 65450, Salt Lake City, UT 84165-0450, with
14         reference to the last four digits of the Loan Number 1693, or as otherwise directed.
15      7. Secured Creditor will continue to impound this loan for taxes and insurance related to the
16         Subject Property and charge a monthly escrow payment in addition to Debtor’s monthly
17         principal and interest payment. Debtor is obligated to make the monthly escrow payment
18         in addition to principal and interest payments. The current escrow payment is $430.66
19         for taxes and $141.50 for insurance.         Debtor understands that these amounts may
20         fluctuate.
21      8. All escrow advances will remain due and owing on the loan and will be repaid through
22         the escrow account on this loan.
23      9. All other terms of the Deed of Trust and Note not directly altered by this agreement will
24         remain in full force and effect.
25      10. Secured Creditor has relief from the automatic stay as to the Subject Property upon
26         confirmation of Debtor's Chapter 11 Plan.
27      11. If Debtor fails to timely make payments, herein, Debtor’s authority to use cash collateral
28         immediately terminates and Debtor shall cease using cash collateral, absent further
29         written consent of Creditor, or Court Order.


                                                    4
                                                                                             File No. CA-18-143847
                                                          Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396     Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                    Page 40 of
                                                   42
 1         12. In the event of a default on payments to Secured Creditor under the terms of this
 2            stipulation prior to the entry of the confirmation order, Secured Creditor shall notify
 3            Debtor and Debtor’s counsel of the default in writing. Debtor shall have fifteen (15)
 4            calendar days from the date of the written notification to cure the default, and Debtor
 5            agrees to pay an additional $100.00 for attorneys’ fees for each occurrence. If Debtor
 6            fails to cure the default, Secured Creditor may lodge a declaration of default and order
 7            terminating the automatic stay and include that the 14-day stay as provided in FRBP
 8            4001(a)(3) is waived. Upon entry of the order the automatic stay shall be terminated and
 9            extinguished for purposes of allowing Secured Creditor to notice, proceed with, and hold
10            a trustee’s sale of the Subject Property, pursuant to applicable state law and without
11            further Court Order or proceeding being necessary, including any action necessary to
12            obtain complete possession of the Subject Property, including unlawful detainer.
13         13. In the event of a default on payments to Secured Creditor under the terms of this
14            stipulation after the entry of the confirmation order, Secured Creditor shall may proceed
15            pursuant to the terms of the underlying Note and Deed of Trust, and state and federal law,
16            to obtain complete possession of the Subject Property, including unlawful detainer,
17            without further Court Order or proceeding being necessary.                   Any and all default
18            provisions included in Debtor’s Chapter 11 Plan are not applicable to Secured Creditor
19            with regard to the Subject Property, and Secured Creditor is only bound by the terms
20            included in this stipulation.
21         14. Debtor agrees to incorporate the above agreed terms of lien treatment into any and all
22            existing and future proposed Chapter 11 Plans and, if any terms in Debtor's Chapter 11
23            Plan conflict with the terms of this stipulation the terms of this stipulation will control. In
24            the event that Debtor's Chapter 11 Plan does not reflect the language of this stipulation it
25            will be incorporated into the confirmation order through exact language, attachment of a
26            copy of the stipulation, or by reference of the filed stipulation with docket number.
27   ///
28   ///
29   ///


                                                         5
                                                                                                File No. CA-18-143847
                                                             Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396        Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                    Page 41 of
                                                      42
 1      15. Secured Creditor agrees to vote for Debtor's Chapter 11 Plan provided it reflects the
 2         agreed plan treatment contained in this stipulation and Debtor is in compliance with the
 3         terms of this stipulation, or the terms of the stipulation are incorporated into the
 4         confirmation order through exact language, attachment of a copy of the stipulation, or by
 5         reference of the filed stipulation with docket number.
 6      16. If this Chapter 11 bankruptcy is dismissed or converted to another chapter under title 11,
 7         Secured Creditor’s lien shall remain a valid secured lien for the full amount due under the
 8         original Promissory Note and all payments received under this agreement will be applied
 9         contractually under the original terms of the Deed of Trust and original Promissory Note.
10
11      WHEREFORE, Secured Creditor prays for judgment as follows:
12      1. For an order approving the parties stipulation on use of cash collateral, for adequate
13         protection and claim treatment with regard to the first lien on the Subject Property as
14         described above and in the stipulation attached hereto as Exhibit 1;
15      2. For any other such relief that this Honorable Court deems appropriate.
16
17      Dated: 4/24/2018                             McCarthy & Holthus, LLP
18
19                                             By:   /s/ Kelly M. Raftery
                                                     Kelly M. Raftery, Esq.
20                                                   Attorney for Secured Creditor,
                                                     Deutsche Bank National Trust Company, as
21
                                                     trustee, on behalf of the holders of the WaMu
22                                                   Mortgage Pass-Through Certificates, Series
                                                     2006-AR3, its assignees and/or successors, by
23                                                   and through its servicing agent Select Portfolio
24                                                   Servicing, Inc.

25
26
27
28
29


                                                     6
                                                                                            File No. CA-18-143847
                                                         Motion for Approval of Stipulation, Case No. 18-40396 CN
     Case: 18-40396     Doc# 211      Filed: 05/04/19 Entered: 05/04/19 10:51:57                   Page 42 of
                                                   42
